DECLARATION OF GLEN D. MANGUM

Pursuant to 28 U.S.C.§ 1746, I declare under penalty of perjury under the laws of the United
States of America that the facts set forth in this Declaration are true and correct.

I make this Declaration in support of the application for an award of attorneys’ fees made by
the Plaintiff in the cause styled Mary Ellen Johnson v. Southwest Research Institute, Civil Action
No. 5:15-CV-00297-RCL, now pending before the Honorable Royce C. Lamberth, Judge of the
United States District Court for the Western District of Texas, San Antonio Division.

My name is Glen D. Mangum, I am an attorney licensed to practice law in the State of Texas
since November of 1979. I am also licensed to practice before the United States Supreme Court, the
Federal Circuit Court of Appeals, the Fifth Circuit Court of Appeals, and the United States District
Courts for the Western District of Texas and Southern District of Texas. I am not certain, but I
believe I am also licensed to practice in the Northern District of Texas.

After graduating from law school in May of 1979, I worked as a law clerk for the Honorable
Robert B. O’Connor, United States Magistrate Judge for the Western District of Texas, San Antonio
Division, from 1980 to 1982.

In February of 1982, I began practicing law with the Law Offices of Luis M. Segura, who,
at that time, was one of the very few employment lawyers in San Antonio who represented
employees in disputes with their employers. As an associate of Mr. Segura, I was entrusted with the
responsibility of representing many of Mr. Segura’s clients, with little or no assistance or guidance
from Mr. Segura. Through that experience, I learned the trade. Also, during the period of time I was
employed by Mr. Segura, I made my first appearance before the Fifth Circuit Court of Appeals, in

1985.

In 1987, I began practicing law as a solo practitioner, and I have continued to practice as a
solo practitioner for the last 33 years. My practice during that period of time has focused almost
exclusively on employment law, and almost exclusively in representing employees in disputes with
their employers. |

I have represented employees in both federal and state courts, but the great majority of my
experience has been in federal courts. I have represented employees from the private sector, and I
have also represented employees of Federal government agencies, employees of Texas state
governmental entities, and employees of Bexar County, the City of San Antonio (and other cities in
South Central Texas), as well as several school districts in the South Central Texas area.

I have maintained my law office in San Antonio, Texas since 1987, and, as I have indicated
above, most of the litigation I have been involved in has been in the federal courts, primarily in the
Western District of Texas, San Antonio Division.

Over the years, I have become professionally acquainted with many members of the
employment law bar in Texas, particularly those who practice in the Western District of Texas, both
employee and employer representatives, and I have formed opinions about the professionalism and
competence of many of those persons.

I know Colin Walsh and his partner, Rob Wiley, and I have high regard for both Mr. Walsh’s
and Mr. Wiley’s professionalism and competence as employment lawyers.

I do not know either of Mr. Walsh’s co-counsel, Kalandra Wheeler or Jairo Castellanos, but
in connection with my drafting of this Declaration, Mr. Walsh has provided me with some
information about each of their contributions to the representation of the Plaintiff in this case, and
in regard to their law practice experience and their employment law litigation experience. Mr. Walsh

has also provided me with similar information about himself.
It is my understanding that Mr. Walsh is asking the Court to award him fees for his services
at the rate of $585.00 per hour for work done since January 2019, a rate of $565 for work done
between April 2018 and January 2019, a rate of $550 for work done between November 2017 and
April 2018, and rate of $350 for work done prior to November 2017. I do not know if the number
of hours being claimed by Mr. Walsh is reasonable or not, but I do believe that his requested current
rate of $585.00 per hour is a reasonable rate not only in light of his previous, successful employment
law litigation experience but also in light of the results obtained in this case. I also believe that his
historical rates were reasonable at the time that work was performed.

It is also my understanding that Ms. Wheeler is asking for $585.00 per hour for work done
2019 and $350 per hour for work done in 2015. Again, I do not know if the hours claimed are
reasonable or not, but I believe that Ms. Wheeler’s claimed rates are also reasonable in light of her
law practice experience, her employment law litigation experience, and the results obtained in this
case.

Finally, it is my understanding that Mr. Castellanos is claiming a current rate of $395.00 per
hour for work done since January 2017, $350 per hour for work done in 2016, $250 per hour for
work done in 2015, and a rate of $125 for work done as a law clerk prior to being licensed. Again,
I do not know if the number of hours Mr. Castellanos is claiming is reasonable, but, again, I believe
his claimed rates of $250 to $395.00 per hour as an attorney are reasonable based upon his law
practice experience, his employment law litigation experience, and the results obtained. I also
believe that $125 an hour is reasonable for a law clerk. Finally, it is common practice in the San
Antonio area to bill clients for work done by a law clerk.

I believe that the rates claimed by all three (3) of the Plaintiff's lawyers are reasonable rates
to be awarded successful Plaintiff's lawyers in the San Antonio Division of the Western District of
Texas.

Although I do not know what rates the Defendant’s lawyers charged their client in this case,
I expect that the rates claimed by the Plaintiff's lawyers are consistent with - and probably less than -
the rates charged by the Defendant’s lawyers.

If the Court should have any questions about any of the matters set forth herein, I will be glad
to answer those questions.

Otherwise, I do not have anything further to say.

.
EXECUTED under penalty of perjury this 694 dayof Jwar__, 2019.

GLEN D. MANGUM
